IN THE SUPREME COURT OF PENNSYLVANIA
                        MIDDLE DISTRICT


RE: APPEAL OF SPRINGFIELD         : No. 909 MAL 2014
SCHOOL DISTRICT FROM THE          :
DECISION OF THE BOARD OF          :
ASSESSMENT APPEALS OF             : Petition for Allowance of Appeal from the
DELAWARE COUNTY, PENNSYLVANIA     : Order of the Commonwealth Court
FOR THE YEAR 2012 AND             :
SUBSEQUENT TAX YEARS RELATING     :
TO THE PROPERTY LOCATED AT THE    :
EAST SIDE OF WOODLAND AVENUE,     :
NORTH OF BALTIMORE PIKE,          :
SPRINGFIELD TOWNSHIP, DELAWARE    :
COUNTY, PENNSYLVANIA, OWNED BY    :
VMDT PARTNERSHIP                  :
                                  :
                                  :
PETITION OF: VMDT PARTNERSHIP     :


RE: APPEAL OF SPRINGFIELD         : No. 910 MAL 2014
SCHOOL DISTRICT FROM THE          :
DECISION OF THE BOARD OF          :
ASSESSMENT APPEALS OF             : Petition for Allowance of Appeal from the
DELAWARE COUNTY, PENNSYLVANIA     : Order of the Commonwealth Court
FOR THE YEAR 2012 AND             :
SUBSEQUENT TAX YEARS RELATING     :
TO THE PROPERTY LOCATED AT THE    :
EAST SIDE OF WOODLAND AVENUE,     :
NORTH OF BALTIMORE PIKE,          :
SPRINGFIELD TOWNSHIP, DELAWARE    :
COUNTY, PENNSYLVANIA, OWNED BY    :
VMDT PARTNERSHIP                  :
                                  :
                                  :
PETITION OF: VMDT PARTNERSHIP     :


                                ORDER


PER CURIAM
     AND NOW, this 28th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.




                     [909 MAL 2014 and 910 MAL 2014] - 2